                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


RANDOLPH TOLES                                                             PLAINTIFF


V.                                   4:19CV00376 JM


ACE HARDWARE CORPORATION                                                   DEFENDANT



                                  ORDER OF DISMISSAL

       The Court has been notified that the parties have reached a settlement. The Complaint and

all claims against the Defendant are hereby dismissed with prejudice. The motion for extension of

time (ECF No. 4) is MOOT. The Clerk is directed to close the case.

       IT IS SO ORDERED this 27th day of June, 2019.




                                            James M. Moody, Jr.
                                            United States District Judge
